Case 1:18-cv-00088 Document 53 Filed on 02/03/21 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 03, 2021
                                                               Nathan Ochsner, Clerk
Case 1:18-cv-00088 Document 53 Filed on 02/03/21 in TXSD Page 2 of 4
Case 1:18-cv-00088 Document 53 Filed on 02/03/21 in TXSD Page 3 of 4
Case 1:18-cv-00088 Document 53 Filed on 02/03/21 in TXSD Page 4 of 4
